DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
1        The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2" and "3" have both been used to designate stirring device in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
2.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

           The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means or device,” because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim limitation “drive means to stir” in claim 1, line 6; has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “to stir” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: an electric motor whose rotor 7 is connected directly to the stirring device, see instant application specification, Para. [0028].
Claim limitation “movement means for moving the moveable element” in claim 2, lines 2-3; has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “means” coupled with functional language “for moving the moveable element” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: guide means (bolt or pin) and actuator, see instant application specification, Para. [0052] and Fig. 4.  
  If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (U.S. PG Pub No.: 2014/006127 A1), hereinafter referred to as Hayakawa et al. ‘127, in view of HE et al. (U.S. PG Pub No.: 2016/0249637 A1), hereinafter referred to as HE et al. ‘637, further in view of Nordell et al. (U.S. PG Pub No.: 2006/0177328 A1), hereinafter referred to as Nordell et al. ‘328.

Regarding claim 1, Hayakawa et al. ‘237 disclose a machine (1) for making liquid or semi-liquid food products, comprising: a container (9a) adapted to contain a mixture of basic ingredients to be used for making the liquid or semi-liquid food products {as shown in Figs. 1 and 3: ¶¶ [0028-0032]};  a vessel (13a) for processing the mixture from the container to obtain the finished liquid or semi-liquid products {as shown in Figs. 1 and 3: ¶ [0028]}; a refrigerating system (5) comprising at least one heat exchanger (52) associated with the vessel to cool the mixture inside the vessel {as shown in Figs. 1 and 3: ¶ [0028]};  a duct (16a/17a) connecting the container to the vessel{as shown in Fig. 3: ¶ [0032] and [0034]}; a peristaltic pump (10a) configured to move the mixture in the duct {as shown in Figs. 1, 3 and 4: ¶¶ [0028] and [0033-0034]}; at least one control unit (100) adapted to control the operation of the drive means (31) and of the peristaltic pump {as shown in Figs. 3 and 5: ¶ [0036]}, the peristaltic pump being situated at a flexible portion of the duct and comprising a rotary device (113) and an opposing element (116) confronting the rotary device, the flexible portion being interposed between the rotary device and the opposing element so that the rotary device and the opposing element operate on it {as shown in Fig. 4: ¶ [0033]}.
However, Hayakawa et al. ‘237 fail to explicitly disclose the limitations of a stirring device mounted inside the vessel and driven by drive means to stir the mixture made up of the liquid or semi-liquid basic ingredients; and the machine being characterized in that it comprises an adjustment system configured for adjusting a position of the opposing element with respect to the rotary device, whereby a pressure, exerted by the rotary device on the flexible portion and on the mixture contained therein is adjustable as a function of said opposing element position.
  HE et al. ‘637 teach: the concept of a stirring device (6) mounted inside the vessel (5) and driven by drive means (8) to stir the mixture made up of the liquid or semi-liquid basic ingredients {as shown in Figs. 2, 4 and 6: ¶ [0030]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hayakawa et al. ‘237 vessel by the vessel of HE et al. ‘637 so as to include the use of a stirring device mounted inside the vessel and driven by drive means to stir the mixture made up of the liquid or semi-liquid basic ingredients, in order to facilitate stirring and transporting of the product along the vessel  {HE et al. ‘637 – ¶ [0036]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Hayakawa et al. ‘237 in view of HE et al. ‘637 to obtain the invention as specified in claim 1.
Nordell et al. ‘328 teach: the concept of the peristaltic pump (10) comprises an adjustment system (17) configured for adjusting a position of the opposing element (16) with respect to the rotary device (18), whereby a pressure, exerted by the rotary device on the flexible portion (100) and on the mixture contained therein is adjustable as a function of said opposing element position {as shown in Figs. 2-3: ¶¶ [0021], [0024], [0026-0033]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hayakawa et al. ‘237 peristaltic pump by the peristaltic pump of Nordell et al. ‘328 so as to include the use of an adjustment system configured for adjusting a position of the opposing element with respect to the rotary device, whereby a pressure, exerted by the rotary device on the flexible portion and on the mixture contained therein is adjustable as a function of said opposing element position, in order to provide self-centering of the tube and enhanced resistance to kinking {Nordell et al. ‘328 – ¶ [0011]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Hayakawa et al. ‘237 in view of Nordell et al. ‘328 to obtain the invention as specified in claim 1.
 
Regarding claim 2, the combination of Hayakawa et al. ‘237, HE et al. ‘637 and Nordell et al. ‘328 disclose and teach the machine according to claim 1, Hayakawa et al. ‘237 as modified by Nordell et al. ‘328 further disclose the limitation of wherein the adjustment system comprises a movable element (Fig. 4), fixed to, or integral with, the opposing element, and movement 13means for moving the movable element so as to adjust the position of the opposing element {as shown in Fig. 4: ¶ [0032]}.  

Regarding claim 3, the combination of Hayakawa et al. ‘237, HE et al. ‘637 and Nordell et al. ‘328 disclose and teach the machine according to claim 2, Hayakawa et al. ‘237 as modified by Nordell et al. ‘328 further disclose the limitation of wherein the movement means comprise guide means (20) for guiding the movable element and an actuator (17) operating on the movable element to impart movement thereto {as shown in Figs. 2-4: ¶ ¶ [0027-0032]}.  

Regarding claim 5, the combination of Hayakawa et al. ‘237, HE et al. ‘637 and Nordell et al. ‘328 disclose and teach the machine according to claim 1, Hayakawa et al. ‘237 as modified by Nordell et al. ‘328 further disclose the limitations of wherein the adjustment system is a screw adjustment system and comprises a spring (43) to adjust the pressure with which the opposing element is pressed against the rotary device, the elastic reaction of the spring providing a setting which keeps a predetermined pressure on the flexible portion, hence on the mixture contained therein {as shown in Fig. 4: ¶ ¶ [0032-0033]}.
  
Regarding claim 6, the combination of Hayakawa et al. ‘237, HE et al. ‘637 and Nordell et al. ‘328 disclose and teach the machine according to claim 1, Hayakawa et al. ‘237 as modified by Nordell et al. ‘328 further disclose the limitations of  wherein the rotary device comprises a disc or a pair of juxtaposed discs (50, 51) and the at least one thrust element (52) is located along the circumference of the disc or discs at a position such that during the rotation of the disc or discs, the at least one thrust element slides along the flexible portion of the duct, thus pushing the mixture inside the duct in the direction concordant with the rotation direction of the disc or discs {see Fig. 5: ¶¶ [0034-0037]}.  

Regarding claim 7, the combination of Hayakawa et al. ‘237, HE et al. ‘637 and Nordell et al. ‘328 disclose and teach the machine according to claim 6, Hayakawa et al. ‘237 as modified by Nordell et al. ‘328 further disclose the limitations of comprising at least two juxtaposed discs (50, 51) and wherein the thrust element comprises a roller or a series of rollers (52) rotatably supported along the circumference between the two discs {see Fig. 5: ¶¶ [0034-0037]}.  

Regarding claim 8, the combination of Hayakawa et al. ‘237, HE et al. ‘637 and Nordell et al. ‘328 disclose and teach the machine according to claim 7, Hayakawa et al. ‘237 as modified by Nordell et al. ‘328 further disclose the limitations of wherein the opposing element has a cross section (27) that is shaped to match or almost match at least part of the cross section of the flexible portion (100)  of the duct {as shown in Figs. 1-3: ¶¶ [0024-0029] and [0037]}.  

Regarding claim 9, the combination of Hayakawa et al. ‘237, HE et al. ‘637 and Nordell et al. ‘328 disclose and teach the machine according to claim 1, Hayakawa et al. ‘237 as modified by Nordell et al. ‘328 further disclose the limitations of wherein the opposing element 16) extends along a circular arc large enough in radius to at least partly surround the rotary device, with the flexible portion interposed between them {as shown in Figs. 1-3: ¶¶ [0024-0029] and [0037]}.  

Regarding claim 10 the combination of Hayakawa et al. ‘237, HE et al. ‘637 and Nordell et al. ‘328 disclose and teach the machine according to claim 5, Hayakawa et al. ‘237 as modified by Nordell et al. ‘328 further disclose the limitation of wherein the opposing element (16) is rotatably supported at one end of it, and kept pressed against the rotary device by the elastic action applied by the spring at the other end of it {as shown in Fig. 3: ¶  [0029]}.  

Regarding claim 11 the combination of Hayakawa et al. ‘237, HE et al. ‘637 and Nordell et al. ‘328 disclose and teach the machine according to claim 1, Hayakawa et al. ‘237 as modified by Nordell et al. ‘328 further disclose the limitation of wherein a pressure on the mixture passing through the flexible portion is capable having a value between 0,3 and 0,4 MPa. 
 
Regarding claim 12 the combination of Hayakawa et al. ‘237, HE et al. ‘637 and Nordell et al. ‘328 disclose and teach the machine according to claim 1, Hayakawa et al. ‘237 as modified by HE et al. ‘637 further disclose the limitation of wherein the stirring device mounted inside the vessel comprises scraper blades (603) or an auger or a helical blade  (602c) and is powered by drive means comprising an electric motor (8) controlled by the control unit {as shown in Figs. 2 and 4: ¶¶ [0031], [0033], [0046], and [0049]}.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. ‘127, HE et al. ‘637 and Nordell et al. ‘328 as applied to claim 3, further in view of Hammer et al. (U.S. Patent No.: 5,646,727), hereinafter referred to as Hammer et al. ‘727.

Regarding claim 4, the combination of Hayakawa et al. ‘237, HE et al. ‘637 and Nordell et al. ‘328 disclose and teach the machine according to claim 3, except the limitation of wherein the actuator is an electromechanical actuator.  
Hammer et al. ‘727 teach: the concept of the actuator begins an electromechanical actuator {see Fig. 4: Col 4, lines 26-29 and Col 7, lines 21-35}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Hayakawa et al. ‘237 as modified by Nordell et al. ‘328 actuator by the actuator of Hammer et al. ‘727 so as to include the use of an electromechanical actuator, in order to facilitated automatic operation of the tube compression and decompression {Hammer et al. ‘727  – Col 2, lines 21-34}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Hayakawa et al. ‘237 as modified by Nordell et al. ‘328 in view of Hammer et al. ‘727 to obtain the invention as specified in claim 4.

Conclusion
4.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160113305 A1 to COCCHI; Andrea et al.
US 5447417 A to Kuhl; Peter J. et al.
US 4201558 A to Schwitters; Stephen W. et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
05/05/2021